             Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 1 of 8

                                                                                                ~!                     r ,
                                                                                                f         1       •        •

                                                                             •I       r :--·              .~..,                    ~-:--:-             ('r-;
                                                                                                                                       • •   \         •1· i.-

                             UNITED STATES DISTRICT COURT
                                                                             7n1n    t'. • ! j                    r,               '."'·'    ":>:      r:;~
                                                                               ! ,., I: .
                                                                             l ·.          j                      l,               . \  I    ··'       ~·   ....


                               DISTRICT OF MASSACHUSETTS
                                                                             tt 0      r,rr-· -·"'·" "" ....·•·~-
                                                                             ,, ,'   ' lI I· ; . ! '! I• . . . I
                                                                                           '.       " I.                           •
                                                                                                                                                 .·~    \
                                                                                                                                                        I
                                                                                                    .,I       I        \       •

PAULJONES
Plaintiff                                           Civil Action No.
              V.


MONTACHUSETTS REGIONAL TRANSIT AURTHORITY
JANE DOE, and JOHN DOE,


Defendants

                                   VERIFIED COMPLAINT

                                           Introduction

    1. Plaintiff, Paul Jones proceeding Pro Se, brings this action pursuant to Title VII of the

       Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., employment

       discrimination and retaliation perpetrated against him by Montachusett Regional Transit

        Authority and Jane Doe and John Doe. Defendants interference with Plaintiffs rights and

        retaliation against him for filing 3 complaints against defendant and several of their

        employers. This conduct caused plaintiff concrete harm as defined in Spokeo.



                                                  Parties

    2. The Plaintiff Paul Jones is a consumer and resident of Stoughton, County of Norfolk,
        Massachusetts and a citizen of the United States
    3. The Defendant Montachusett's Regional Transit Authority is a non-profit agency that is
        one of 6 Regional Transit Authorities contracted with the Executive Office of Health and
        Hum.[11. SefV1ee (]IDHHS) 2 n t an~~ftfttmn B oker tB p ovlde Hum.ft Setviee
        Transportation (HST) to eligible consumers receiving services from the following state
        agencies: Office of Medicaid (MassHealth), Department of Developmental Services
         Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 2 of 8



     (DDS), Department of Public Health (DPH), Department of Mental Health (DMH),
     Massachusetts Rehabilitation Commission (MRC) and Massachusetts Commission for
     the Blind (MCB).
4. Defendant "Jane Doe" and "John Doe" are placeholders for an indeterminate number of

     partners or shareholders of defendants that may bear individual culpability for the claims

     stated in this Complaint and who may be separately liable therefore.



                                         JURISDICTION

5.   This court has jurisdiction over this matter pursuant to 28 U.S.C. §1332.



6. Venue is proper in this Court pursuant to 28 U.S.C. 1391(b) in as much as the challenged

     actions are alleged to have been committed in this District, all Defendants regularly

     conduct business in this District, and the named Plaintiff reside in this District.


7. Jurisdiction ofthis Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

     supplemental jurisdiction exists of the state law claims pursuant to 28 U.S.C. § 1367.

     Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.


8. Jurisdiction of this Court arises under Title VII of the Civil Rights Act of 1964, as

     codified, 42 U.S.C. §§ 2000e to 2000e-17 (race, color, gender, religion, national origin).

                                            FACTS

9. All conditions precedent to the bringing of this action has been performed.

10. Defendants actions invaded plaintiff privacy and are much more concrete and

     particularized that required by Spokeo.
        Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 3 of 8



11. Plaintiff undertook protected conduct, plaintiff suffered an adverse employment action,

   and the two were causally linked.

12. The defendant's denied the plaintiff proper training from on or about March 1, 2016 until

   on or about May 10, 2019,

13. Plaintiff filed the first of 3 complaints against defendants soon after plaintiff found his

   self-experiencing Discrimination, Retaliation and a Hostile Work environment.

14. From April 10, 2016 until May 6, 2019 defendants ignored plaintiffs request to get

   properly trained on defendant's vendor portal.

15. Defendants employees has directly subjected Paul Jones to Racial discrimination,

   Retaliation, Hostile Work Environment on the ground of race, color, in its practices under

   their Non-Emergency Transportation program.

16. Defendants has segregated plaintiff and has separate policy' s & treatment of plaintiff and

   has denied plaintiff the benefits of MARTS Federally Funded program.

17. Defendant Robert Monk & Michell Moyo are the contract manager that was assigned to

   assist plaintiff on contract issue, from about On or about August 15, 2018 until on or

    about May 5, 2019, the defendants have refused to answer and respond to plaintiffs'

    questions regarding defendant MARTS policies.

18. On or about March 15, 2019 plaintiff email the defendants and Robert Monk & Michell

   Moyo cc it to several department requesting that any manager or lower level employees

    to help plaintiff in getting questions answered regarding issue regarding the vendor portal

    and work, plaintiff received no reply.
        Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 4 of 8




19. On or about September 3, 2018 plaintiff requested that he be granted access to download

   all END OF THE DAY reports like other dispatchers had access to, plaintiff request was

   denied.

20. In the last 180 days MART, has not taken any affirmative action to assure that CCRD

   INC does not stay excluded from participation in the Low-Bid system or gaining access

   to the Vendor Portal that displays the daily & weekly jobs from their Federally funded

   non-emergency transportation program and has denied the benefits of the program or

   activity on the grounds of race and color. All non-minority have full access to MARTS

   Vendor Portal.

21. Defendants has a policy of one audit per year after plaintiff filed complaints plaintiff was

   subject to 3 audits in one year in 2018.

22. On or about April 15, 2016 until May 6, 2019 after plaintiff filed the first complaint

   defendant retaliated against plaintiff by removing key feature on the vendor portal that

   made it easier for plaintiff to do his job, such as the End of day report tab, client

   complaint tab and complaint tab that allows plaintiff to see any complaints lodged against

   and of his drivers, thus handicapping plaintiff.

23. This retaliatory action has cause plaintiff to receive many fines that were time sensitive,

   plaintiff was not alerted by the vendor portal when issue arise, any alert on the vendor

   portal is time sensitive.

24. All defendants excluded from participation in Federally funded non-emergency

    transportation program and has denied the benefits of the program or activity on the

    grounds of race and color.
        Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 5 of 8




25. Defendants has subjected plaintiff to $1000, s of dollars if fine since plaintiff filed the

   complaints against defendants, these fine do not have a reason for fine a complaint

   number or Violation # or any comments of why the fines, were given.

26. Defendant MART does not Provide the same benefits to Paul Jones as they provide to

   other non-minority dispatcher.

27. Plaintiff has been excluded from participation in, denied the benefits of, and

   the enjoyment of any right, privilege, advantage, or opportunity enjoyed by other non-

   minority vendors in MARTS Federally funded non-emergency transportation program

   this is contrary to Title VI of the Civil Rights Act. And other Federal & State Laws


                     Plaintiff Exhausted Federal Administrative Remedies


28. Plaintiff filed a charge with the Equal Employment Opportunity Commission or my

   Equal Employment Opportunity counselor regarding the defendant's alleged

   discriminatory conduct on or about January 20, 2019 and was granted a Notice of Right

   to Sue letter on February 11, 2019, For the foregoing reasons, this Court should conclude

   that the Plaintiff meets the requirements for Article III standing.


                                         COUNTI


              Title VII RETALIATION AGAINST ALL DEFENDANTS


29. Since at least April 2016, Defendant has engaged in unlawful retaliatory practices in

    violation of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by refusing to train,

    answer question regarding their policy suspending because plaintiff opposed

    discriminatory practices filed 3 complaints and participated in an EEOC proceeding.
        Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 6 of 8




30. The effect of the events described above has been to deprive plaintiff of equal

   employment opportunities in retaliation for exercising his federally protected rights.

31 . The unlawful employment practices described above were done with malice or with

   reckless indifference to the federally protected rights of the plaintiff

32. The unlawful employment practices described above were intentional.

33. As herein alleged, all the Defendants, by and through its officers, managing agents and/or

   its supervisors, illegally retaliated against Plaintiff by unjustly subjecting him to unjust

   scrutiny, false allegations and derisive comments solely because he had protested the

   discrimination, retaliatory treatment. Defendants had no legitimate reasons for any such

   act. Each said act of retaliation is in violation of Title VII of the Civil Rights Act of 1964.

34. Plaintiff is informed and believes, and based thereon alleges, that in addition to the

   practices enumerated above, the Defendants may have engaged in other discriminatory

   practices against her which are not yet fully known.



   WHEREFORE, Plaintiff, demands judgment against the Defendants, in an amount

   which will compensate him for:

    1. Violation of her rights under Title VII of the Civil Rights Act of 1964;

    2. Compensatory damages for or impairment of power to earn money; physical pain,

    emotional distress and humiliation;

    3. Punitive damages to punish the Defendant for its willful, wanton, oppressive,

    malicious, and/or grossly negligent conduct;
     Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 7 of 8



  4. A permanent injunction against future acts ot discrimination and harassment against
 Plaintiff by Cincinnati Field Office Management;

 5. Trial by jury on all issues so triable;

 6. Costs expended herein, including reasonable attorneys' fees; 7. Pre-judgment and post-

 judgment interest; and

 8. Any and all nthet relief to which she may be e ntitled.


                              DEMAND FOR JURY TRIAL
     Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.
                      Respectfully submitted this 9th day of May 2019




Pmd Jones
572 Park Street
Stoughton, Ma 02072
P J22765@gmail.com
May 9, 2019
             Case 4:19-cv-11093-TSH Document 1 Filed 05/10/19 Page 8 of 8




            VERIFICATION OF COMPLAINT AND CERTIFICATION

                               STATE OF MASSACHUSETTS

                           Plaintiff, Paul Jones, states as follows


I am the Plaintiff in this civil proceeding.
I Believe umt uu civil CBfflfjiaiflt is wen gfolliiclea lfi Thct ~na ·mfilitea 6 · existing
law or by a good faith argument for the extension, modification or law.


I believe that this civil complaint is not interposed for any improper purpose, such as to harass
any Defendant(s), cause unnecessary delay to any Defendant(s), or create a needless increase in
the cost of litigation to any Defendant(s), named in this Complaint. I have filed this complaint in
good faith and solely for the purposes set forth in it. Each and every exhibit which has been
attached to this complaint is true and correct copy of the original.


Except for clearly indicated redactions made by me where appropriate, I have not altered,
changed, modified or fabricated these exhibits, except that some of the attached exhibits may
contain some of my own handwritten notations.


Pursuant to 28 U.S.C. § 1746(2), I, Paul Jones, hereby declare (or certify, verify or state) under
penaity of perjury that the foregoing is true and correct.


     Paul Jones

      May 6J 2019
      572 Park Street
      Stoughton, Ma 02072
      PJ22765@gmail.com
